Citation Nr: 1342600	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-02 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability other than PTSD, to include bipolar disorder with depression, schizoaffective disorder, and polysubstance abuse.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from September 1996 to July 1997.  In a November 2003 letter, the Veteran was informed that her discharged was changed to General, Under Honorable Conditions.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2005 and February 2006 rating decisions in which the RO in Washington, DC denied the Veteran's claims for service connection for bipolar disorder with depression and PTSD, respectively.  In November 2005, the Veteran filed a notice of disagreement (NOD) regarding the denial involving bipolar disorder, and in a March 2006, she filed an NOD with the denial involving PTSD.  A statement of the case (SOC) for both claims (later characterized as a "preliminary" SOC) was issued in November 2006.  

As noted in the SOC, the RO advised the Veteran that an attempt would be made to obtain additional service treatment record s (to include hospitalization records), and that thereafter a final decision would be rendered.  After unsuccessful attempts to obtain such records were made the RO issued supplemental SOC (SSOC) in February 2008, continuing the denial of each claim.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2009.  

As regards the timeliness of the substantive appeal, the Board observes that in the February 2008 letter issued with a supplemental SOC, the RO in Roanoke, Virginia informed the Veteran that she had a period of 60 days from the date of the February 9, 2008 letter within which to file a substantive appeal with the denials.  The letter indicated that, if she did not respond, it would be assumed that she did not wish to pursue her appeal.  In a January 2009 letter, the Veteran was informed that the February 2008 supplemental SOC had been returned to RO as it had been mailed to the wrong address.  As such, the Veteran was afforded an additional 30 days to file a substantive appeal.  As  noted, the Veteran filed a substantive appeal, which the RO accepted as timely, in January 2009.

The record reflects that the Veteran was previously represented by Disabled American Veterans (DAV), as reflected in an October 2007 VA Form 21-22.  In June 2013, the Veteran filed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming Jeany Mark, a private attorney, as her representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 14.631 (2013).

In October 2013, the Veteran, through her attorney, submitted additional evidence with a waiver of RO initial consideration.  Additionally, the Veteran withdrew her request for a Board hearing in Washington, DC.  See October 23, 2013 correspondence.

A November 2013 review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to the present appeal decided herein.

The Board's decision addressing the claim for service connection for PTSD is set forth below.  The claim for service connection for a psychiatric disability other than PTSD is addressed in the remand following the order; this matter is being remanded to the RO.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Collective lay and medical evidence indicates that the Veteran has a valid, current diagnosis of PTSD, that she as likely as not experienced a military sexual assault (MST) during has service, and that her PTSD is as likely as not the result of such assault.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim herein decided, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 


Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

In the present case, the Board finds that the Veteran's PTSD is well documented in the record.  Both VA and private treatment records/reports have noted the Veteran's treatment for PTSD throughout the pendency of this appeal.  A June 2006 VA report from the Veteran's treating psychiatrist notes PTSD, chronic.

The Board also finds that there is sufficient evidence in this case to corroborate the Veteran's account of experiencing an in-service service personal assault.  Subsequent to the reported incident, the Veteran appears to have had behavior changes.  The Veteran has consistently reported that she was sexually assaulted by her drill sergeant, Sgt. T., in March or April of 1997.  She stated that she reported the incident to "IG and J.A.G."  She indicated that after the incident she was subjected to non-stop harassment from other superiors.  In June 6, 1997 sworn statements, in regards to the Veteran's behavior that day, M.O.C. indicated that the Veteran had dirty clothes, to include a bloody pair of panties, around her bed in the barracks.  She also stated that the Veteran had urinated in the bed.  Ms. M.O.C. also stated that the Veteran was disruptive and disrespectful to her superiors.  L.A.T. indicated that the Veteran was rambling on about going to "J.A.G., I.G., and E.O." with all she knew.  She indicated that the Veteran had never displayed that type of behavior before.  Additionally Ms. L.A.T., indicated that empty beer bottles were found near the Veteran's bed in the barracks.  In a December 2005 statement, the Veteran's mother indicated that after the Veteran graduated from the academy, she became withdrawn, and no longer would write to her.  She stated that whenever, she, the grandmother, and an uncle, would go down to visit the Veteran, she (Veteran) was always in the hospital and was very angry.  The Veteran's mother stated that the Commander was always by the bedside and would inform them that the Veteran was not herself.  

Further, the Board finds that competent evidence that establishes a link between current symptoms and the claimed in-service stressor.  In December 2012, the Veteran and her attorney requested a complete copy of the claims file.  In a September 2013 report, C.L.R., PhD, essentially opined, after a careful review of the Veteran's entire claims file-which was noted to include consideration of the in-service sworn statements relevant to the disciplinary incident, apparent behavioral changes during service, post-service treatment records that document PTSD based on in-service MST, as well as the opinion by an April 2012 VA examiner-that it is as least as likely as not that the Veteran experienced MST while serving in the Army, and that her PTSD symptoms are as likely as not the result of the MST.  The Board accepts the private opinion as probative evidence in support of the appeal, based as it was upon full consideration of the Veteran's documented medical history and lay assertions, and supported by clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Significantly, there is no directly contrary opinion of record.  The Board is cognizant that, in the April 2012 opinion referenced by the private provider, a registered nurse noted the e lack of documentation regarding treatment in the military, lack of consistent reporting regarding sexual assault, the Veteran being unable to identify symptoms consistent with PTSD during the evaluation, delusional content of speech.  On the basis of these observations, she concluded that she was unable to resolve the issue without resorting to mere speculation.  While factors noted by the examiner do not appear favorable to the Veteran, her ultimate conclusion that she could not resolve the issue without resort to speculation indicates that an opinion is not feasible, and is, essentially, a non-opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the requirements of 38 C.F.R. § 3.304(f) have been met, and service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.

REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal, entitlement to service connection for a psychiatric disorder other than PTSD, to include bipolar disorder with depression, schizoaffective disorder, and polysubstance abuse is warranted.

At the outset, the Veteran reported 1997 psychiatric treatment from Greater Southeast Hospital, as well as inpatient psychiatric treatment from Saint Elizabeth's hospital dated from 1998 to 1999.  There is no indication that the RO has ever attempted to obtain those records.  

Additionally, there is a single service treatment record dated April 1997 that documents that the Veteran was taking the anti-depressant medication Prozac.  The Veteran reported that after her sexual assault she received treatment for depression from Eisenhower Army Medical Center at Fort Gordon, Georgia.  Furthermore, in a December 2005 statement, the Veteran's mother indicates that she visited the Veteran in the hospital while she was on active duty.  In November 2006, the RO sought the records; however, a negative reply was received.  A February 2008 Formal Finding on the Unavailability of Records has been associated with the Veteran's claims file.  In this situation, VA has a heightened duty to assist the Veteran in development of her claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In April 2012, the Veteran was afforded a VA examination; however, the Board finds that such examination does not resolve the claim.  As noted above, the registered nurse did not offer an opinion.  Additionally, while the September 2013 private examiner provided an opinion relevant to the Veteran's PTSD, she did not address the Veteran's other psychiatric diagnoses and their relation the Veteran's military service.  In light of the service treatment record that documents the Veteran's use of Prozac, the Veteran's report that she sought psychiatric treatment during service, the mother's statement that she visited the daughter in the hospital while she (Veteran) was on active duty, current diagnoses of bipolar disorder with depression, schizophrenic disorder, and polysubstance abuse; and the heightened duty to assist in this case, the Board finds that another VA examination and opinion, by an appropriate mental health professional, is needed to resolve the claim remaining on appeal.  See 38 U.S.C.A. § 5103A (West 2002) ; 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, the RO should arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim remaining on appeal.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for further examination of the Veteran, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

Regarding VA treatment records, the Board notes, with the exception of the April 2012 VA examination report, that VA psychiatric treatment records dated through December 2010 have been associated with the Veteran's Virtual VA folder.  Hence, more recent records from VA may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO should obtain from the Washington, DC Veterans Affairs Medical Center (VAMC) all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran from December 2010, forward, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period.  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, the private records referenced above.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the DC VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, dated from December 2010, forward.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, 1997 treatment records from Greater Southeast Hospital; and 1998-1999 in-patient records from Saint Elizabeth's Hospital.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, along with copies of any relevant Virtual VA records, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, to include psychological testing, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability(ies) other than PTSD, to particularly include bipolar disorder with depression, schizoaffective disorder, and polysubstance abuse.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) had its onset in or is otherwise medically related to service, to include the conceded in-service sexual assault; or, if not (b) was caused or is aggravated (worsened beyond natural progression) by the Veteran's service-connected PTSD.

If aggravation by service-connected PTSD is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


